DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Clarification
For reasons internal to the USPTO, this application has been reassigned. The present examiner regrets if this is inconvenience to applicant(s). 
Status of the application
Receipt of Applicant’s claim amendments and arguments filed 07/22/2022 are acknowledged.  
In light of claim amendments, the previous 112(b) rejection is withdrawn. 
However, a new grounds of rejection is made in view of newly found prior art, which provides an explanation of the rejection. Therefore, the PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The claim 41 is drawn to a self-assembling peptide solution comprises (RADA)4, a self-assembling peptide, with the recited concentrations. So, it is interpreted as a product claim. However, claim also cites method of use limitations in the claim language. Specifically, solution is administered in an effective amount of product to biological tissue, and recited effective amount etc. 
In other words, claim is drawn to a product as well as its method of use. So, it is not clear whether the claim is a product claim or a method of using the product. Accordingly, claim 41 and its dependent are rendered indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 41-49 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis-Behnke et al (US 2008/0032934 A1).   
Ellis-Behnke et al teach composition comprising self-assembling peptides for application to tissues for prevention of adhesions [see 0011], wherein self-assembling peptide is (RADA)4 [see example 1], wherein (RADA)4 is dissolved in sterile water [see 0067 and example 1]. 
Ellis-Behnke et al further teach the concentration of self-assembling material can vary from 0.01% w/v to 99.995 w/v, more specifically 0.1% to 10%, which includes 0.1%-5%; 0.5%-5%; 1.0%; 1.5%; 2.0%; 2.5%; 3%; or 4% or more [see 0070 and 0074]. 
Ellis-Behnke et al further teach that either or both ends of a given peptide can be modified, for example, the carboxyl and/or amino groups can be protected or not protected [see 0028].
Ellis-Behnke et al further teach that the formulation may be applied as a hydrogel [see 0014], that means the composition forms a hydrogel.
The intended use of the product and it’s administration with the recited effective amount(s) for the recited purpose, in the independent and dependent claims, do not have any weight, because these limitations do not change the structure of the product. The product simply requires the recited peptide sequence and its amount in the self-assembling peptide solution. 
So, the difference between the prior art and instant claims is that prior art fails to exemplify applicants’ product, with the specific limitations for the product, such as specific concentration, terminal groups are protected etc. 
However, prior art provided enough guidance, such as concentration range, and terminal groups can be protected etc., and so a skilled person in the art would be motivated to make applicants self-assembling peptide solution, because of its advantages, with a reasonable expectation of success.
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e., applicants’ self-assembling peptide and its preparation, suitable concentration ranges, and its utility in prevent tissue adhesion etc., were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
Note that the motivation to modify the conditions/amounts of components can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed product with a reasonable expectation of success. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658